Citation Nr: 9906258	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher disability rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted the veteran 
service connection for PTSD and assigned a noncompesable 
disability rating.  

The veteran appealed that decision to the Board, but during 
the pendency of the appeal and prior to the case being 
forwarded to the Board, the RO awarded the veteran a 10 
percent disability rating pursuant to a January 1994 hearing 
officer's decision.  Nevertheless, the veteran continued the 
appeal and the matter came before the Board in January 1997 
and December 1997.  On both occasions, the Board remanded the 
case to the RO for further development.  

The requested development was undertaken by the RO, which, 
thereafter, rendered a February 1998 rating decision awarding 
the veteran a 30 percent disability rating. Inasmuch as there 
is no indication that the veteran has withdrawn his appeal 
for a higher rating for his PTSD, and in light of the fact 
that he thereafter expressed dissatisfaction with this 
determination and that the maximum schedular evaluation has 
not been assigned to date, his appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is not shown to be productive of more 
than definite social and industrial impairment, or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.125-4.130, Diagnostic 
Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, VA hospitalization 
reports, VA outpatient treatment records, and the veteran's 
hearing testimony and written statements.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

As previously explained, the veteran is seeking a higher 
disability rating than 30 percent, which was assigned by the 
RO subsequent to the Board's December 1997 remand pursuant to 
a February 1998 rating decision.  

Pursuant to the Board's December 1997 remand, the RO afforded 
the veteran an examination by a Board of two psychiatrists in 
June 1998.  The June 1998 examination report stated that the 
veteran's entire claims file was reviewed and that he was 
afforded an interview.  The report recounted that the veteran 
had obtained a master's degree in English and was considering 
entering law school, had worked on and off as a professional 
musician playing guitar and worked part-time as a teacher at 
a community college over the past, but was currently 
unemployed and lives with his mother.  The veteran has two 
sons from a previous marriage and reports having intermittent 
contact with one of them.  The veteran reported spending much 
of his time at home reading, sleeping a lot during the day 
rather than at night, and of experiencing symptoms of 
depression, including hopelessness, decreased interest, and 
social isolation, while also experiencing hypervigilance, 
difficulty concentrating, and startling easily.  He reported 
dreams of mutilation and death, significant guilt concerning 
his Vietnam experiences (feeling he was both a victim and 
perpetrator), and avoided associations with war and outside 
activities.  Upon interviewing, the examiners reported the 
veteran to be neatly dressed, alert, oriented times three, 
cooperative, and articulate, although at first his affect was 
somewhat blunted and tearful.  Visual and auditory 
hallucinations were denied, as were suicidal and homicidal 
ideation.  There was no evidence of formal thought disorder 
or psychosis, he could accurately discuss current events, and 
could concentrate with questions appropriately.  The 
diagnosis included PTSD and a global assessment of 
functioning score (GAF) of 60.  The examiners acknowledged 
that the veteran suffered from his experiences in Vietnam, 
showed decreased interest in outside activities, felt 
detached from others, had restricted affect and depressed 
mood, startled easily, and had difficulty sleeping and 
concentrating.  The examiners opined that the veteran's 
illness could best be described as PTSD, as his depressive 
symptoms occurred in the context of his PTSD, and that no 
other mood disorder was indicated.  Moreover, it was 
explained that the veteran had no impairment from his past 
history of drug abuse, or drug abuse withdrawal.  The veteran 
was characterized as exhibiting moderate symptoms of sleep 
difficulty, hypervigilance, and depression, which had caused 
him to have social isolation, few friends, and difficulty 
sustaining work.  The examiners further opined that 

[a]lthough these symptoms have been reported as 
severe by some examiners in the past, [the veteran] 
has been able to obtain a master's degree, teach a 
class at a local community college, and consider 
plans for law school.  His ability to engage in 
these activities indicates only a moderate level of 
symptom impairment at this time.    

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

The Board has carefully examined the entire record and finds 
that the separate disability ratings assigned for the 
veteran's PTSD by the RO accurately reflects the relative 
severity of his disability at any given time, consistent with 
the requirements of Fenderson.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Consequently, 
the veteran's claim for a higher disability rating for PTSD 
will be considered under the criteria in effect prior to and 
after November 7, 1996.

Prior to November 7, 1996, a 30 percent disability rating for 
PTSD was for an assignment when there is "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent disability rating for 
PTSD was for assignment when the "[a]bility to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In 
determining which of these two disability ratings is 
applicable, it is pertinent to note that, in Hood v. Brown, 4 
Vet. App. 301 (1993), the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. § 
4.132 (1996) was "qualitative" in character, where as the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for the purposes 
of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of VA concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C. § 7104(c) 
(West 1991). 

Under the revised schedular criteria, a 30 percent disability 
rating is for assignment for"[o]ccupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  A 50 percent disability rating 
is for assignment for "[o]ccupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130 (1997).  

A disability rating in excess of 30 percent under the either 
the old criteria or new criteria would be inappropriate 
because the evidence does not show that PTSD symptomatology 
is responsible for a 50 percent disability rating in 
accordance with the following: 1) the considerable impairment 
required under the old criteria; or 2) the occupational and 
social impairment with reduced reliability and productivity, 
as required under the new criteria.  This finding is 
supported by the efforts of the Board of two psychiatrists.  
They arrived at an expert opinion by properly executing the 
directions of the Board's remand in analyzing all of the 
evidence of record in conjunction with a contemporaneous 
examination of the veteran, to determine the extent of his 
disability due to PTSD.  The examiners concluded the veteran 
suffers from moderate symptoms of PTSD consistent with a GAF 
score of 60.  

Under the old criteria, a 30 percent disability rating is 
appropriate for symptoms of definite impairment, which are 
characterized as "more than moderate but less than rather 
large."  The Board concludes that the moderate symptoms 
currently exhibited by the veteran are clearly not shown to 
exceed the standard of definite impairment.  

Under the new criteria, although the Board acknowledges that 
the GAF score of 60 includes flattened effect and 
circumstantial speech - which are symptoms enumerated in the 
criteria for a 50 percent rating - the remaining 
symptomatology, which includes depression, lack of interest 
in outside activities, social isolation, hypervigilance, and 
sleep difficulty but allows for the veteran to engage in the 
activities of obtaining a master's degree in English, 
teaching a class at a local community college (albeit part-
time), and considering plans for law school are, in the 
Board's view, more reflective of a 30 percent disability 
rating.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for a rating in excess of 30 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1997) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the disability under consideration has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractible the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

